It having been reported to this Court that Edward LeRoy Morgan, of Phoenix, Ariz., has been disbarred from the practice of law in the United States District Court for the District of Columbia, and this Court by order of March 24, 1975 [420 U. S. 988], having suspended the said Edward LeRoy Morgan from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred ;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired ;
It is ordered that the said Edward LeRoy Morgan, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.
Mr. Justice Rehnquist took no part in the consideration or decision of this matter.*